395 U.S. 830 (1969)
TILLMAN ET AL.
v.
UNITED STATES.
No. 1879, Misc.
Supreme Court of United States.
Decided June 23, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Howard Moore, Jr., for petitioners.
Solicitor General Griswold, Assistant Attorney General Wilson, and Beatrice Rosenberg for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari as to petitioner Fox are granted. The judgment is vacated in part and the case is remanded to the United States District Court for the Northern District of Georgia for further consideration in light of Alderman v. United States, 394 U.S. 165. MR. JUSTICE BLACK dissents. As to all other petitioners the petition for a writ of certiorari is denied.